                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       PIKEVILLE

 DAVID SANFORD,                                   )
                                                  )
          Petitioner,                             )     Civil Action No. 7:21-cv-00003-GFVT
                                                  )
 v.                                               )
                                                  )
 WARDEN JOYNER,                                   )                  JUDGMENT
                                                  )
          Respondent.                             )

                                       *** *** *** ***

         Consistent with the Memorandum Opinion and Order entered contemporaneously

herewith, and pursuant to Rule 58 of the Federal Rules of Civil Procedure, it is hereby

ORDERED and ADJUDGED as follows:

         1.     Petitioner David Sanford’s petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 [R. 1] is DENIED;

         2.     Judgment is ENTERED in favor of the Respondent;

         3.     This action is CLOSED and STRICKEN from the Court’s docket; and

         4.     This is a FINAL and APPEALABLE Judgment and there is no just cause for

delay.

         This the 18th day of May, 2021.
